          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

BILLY MACK NICHOLS, JR.,
ADC#92713                                                  PLAINTIFF

v.                      No. 2:19-cv-73-DPM

PATRICK DRUMMOND, APN, EARU
Max; HURSTINE, Doctor, EARU Max;
and ARKANSAS DEPARTMENT OF
CORRECTION, Medical Department                       DEFENDANTS

                           JUDGMENT
     Nichols's complaint is dismissed without prejudice.



                                     D.P. Marshall Jr.
                                     United States District Judge
